Order, Supreme Court, Bronx County, entered February 22, 1979, modified, in the exercise of discretion in the interest of justice, to grant the motion for remission of forfeiture to the extent of $9,800 thereof, without costs. It appears that the defendant may well have misunderstood the arraignment court’s direction to return on a specific date, and, further, that counsel who was to be replaced—the reason for adjournment—did not appear on the adjourned date. Defendant, who had been at home, appeared as soon as notified. There is no affirmative evidence tending to show that failure to appear was other than an inadvertence. The prosecutor conceded on argument that the People lost no rights whatever. The District Attorney consented on two separate occasions to the disposition herein made, i.e., imposition of $200 in "costs”, but the court refused to remit any portion of the forfeiture. We regard this not as abuse of discretion in these circumstances, but rather a refusal to exercise it at all. Concur—Kupferman, J. P., Birns, Markewich and Lynch, JJ.